Citation Nr: 0327939	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the right knee joint (formerly 
chondromalacia patella), current rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
degenerative arthritis of the left knee joint (formerly 
chondromalacia patella), current rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
VA RO, which denied the benefits sought on appeal.  


REMAND

The veteran and his representative have requested that a 
current VA orthopedic examination of the veteran's service-
connected right and left knees be conducted, since the most 
recent examination of record was conducted more than four (4) 
years ago.  Upon a review of the evidence of record, the 
Board agrees that a more thorough VA examination is needed, 
noting that the United States Court of Appeals for Veterans 
Claims (Court) has long held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The Board notes several deficiencies in the September 1999 VA 
examination report.  It is observed that the September 1999 
VA examination did not include a review of the veteran's VA 
claims file-and the documented clinical history contained 
therein.  The salient point is that the Board is unable to 
equitably rate the disabilities at issue, as our review of 
the documented clinical history reveals multiple disorders, 
with related symptomatology of the joints, including the 
knees.  The etiology of service-connected disability should 
be distinguished from symptomatology of various non-service-
connected disabilities, to the extent possible on VA 
examination.  Specifically, recent VA treatment records-
unavailable on VA examination in September 1999, show that 
the veteran is diagnosed with rheumatoid arthritis and 
osteoarthrosis of multiple joints, as well as diabetes 
mellitus, type II, which is not well controlled on medication 
and involves a question of diabetic neuropathy of the lower 
extremities.  The veteran is also diagnosed with hypertension 
and morbid obesity.  The Board would also note that service 
medical records do not show, and service-connection was not 
granted for, any right or left knee traumatic injuries.  
Rather, left knee effusion was noted on separation 
examination in June 1973, a fact noted by the VA RO in 
January, 1974 when service-connection for bilateral 
chondromalacia patella was established.  Given the facts of 
this case, and the medical questions raised by the documented 
clinical history, another VA orthopedic examination is 
warranted.  

Other development is indicated.  The Board notes that while 
the March 2002 supplemental statement of the case included 
citation to VA's recently amended duty to assist and duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), a more detailed notice of VCAA would be helpful, 
given the development already necessary in this case.  
Specifically, while the RO gave notice to the veteran and his 
representative of the provisions of 38 U.S.C.A. § 5103A, no 
citation to 38 C.F.R. § 3.159 (2002) was given at that time.  
The salient point is that the veteran has not been 
specifically advised of what sort of medical or lay evidence 
is necessary to substantiate his claims on appeal, and he has 
not been provided an explanation as to what evidence he is 
expected to obtain and submit on his own, and what evidence 
VA will retrieve on its own initiative.  Therefore, the Board 
finds that VA's duty to notify has not been satisfied with 
regard to the specific set of circumstances of this case.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal.  
The notice should comply with Court 
directives contained in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should be provided 
an adequate time in which to respond to 
the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  The veteran should be scheduled for 
complete and thorough VA orthopedic 
examination to determine the nature and 
severity of his service-connected right 
and left knee arthritis (formerly 
chondromalacia patella), specifically to 
identify all symptoms and residuals of 
his service-connected right and left knee 
disorders, separate and apart from 
symptoms of any non-service-connected 
disorders, including multiple joint 
rheumatoid arthritis and osteoarthrosis, 
diabetes mellitus, type II, poorly 
controlled, with question of diabetic 
neuropathy, and obesity, and any other 
non-service-connected disorder found on 
examination.  

All necessary studies should be 
performed-specifically to include range 
of motion studies, with notation of any 
limitation of flexion or extension of the 
right and left knee joints, as well as X-
ray studies of both the right and left 
knee joints.  The claims folder must be 
made available to the examiner for use in 
the study of the veteran's case.  

The examiner should obtain a history 
regarding weakened movement, including 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion and pain 
with use, and determine whether either 
the right or left knee exhibits pain with 
use, weakened movement, excess 
fatigability or incoordination.  The 
examiner should identify symptoms of any 
ankylosis, recurrent subluxation or 
lateral instability.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups, and the 
frequency of the flare-ups.  If this is 
not feasible, this should be so stated.  

The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence, including the 
documented clinical history.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
increased ratings for service-connected 
degenerative arthritis of the right knee 
joint (formerly chondromalacia patella), 
currently rated as 10 percent disabling, 
and degenerative arthritis of the left 
knee joint (formerly chondromalacia 
patella), currently rated as 10 percent 
disabling.  Consideration must be given 
to 38 C.F.R. § 4.40, 4.45 and 4.59 
(2002), as well as the factors detailed 
in DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995).  If any decision, in whole or 
in part, remains adverse to the veteran, 
he and his representative should be 
provided a SSOC, with an opportunity to 
respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


